
	

113 HR 4361 IH: Sunshine in Litigation Act of 2014
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4361
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2014
			Mr. Nadler (for himself and Mr. Deutch) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend chapter 111 of title 28, United States Code, relating to protective orders, sealing of
			 cases, disclosures of discovery information in civil actions, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Sunshine in Litigation Act of 2014.
		2.Restrictions on protective orders and sealing of cases and settlements
			(a)In generalChapter 111 of title 28, United States Code, is amended by adding at the end the following:
				
					1660.Restrictions on protective orders and sealing of cases and settlements
						(a)
							(1)In any civil action in which the pleadings state facts that are relevant to the protection of
			 public health or safety, a court shall not enter, by stipulation or
			 otherwise, an order otherwise authorized under rule 26(c) of the Federal
			 Rules of Civil Procedure restricting the disclosure of information
			 obtained through discovery, an order otherwise authorized approving a
			 settlement agreement that would restrict the disclosure of such
			 information, or an order otherwise authorized restricting access to court
			 records unless in connection with such order the court has first made
			 independent findings of fact that—
								(A)such order would not restrict the disclosure of information which is relevant to the protection of
			 public health or safety; or
								(B)
									(i)the public interest in the disclosure of past, present, or potential public health or safety
			 hazards is outweighed by a specific and substantial interest in
			 maintaining the confidentiality of the information or records in question;
			 and
									(ii)the requested order is no broader than necessary to protect the confidentiality interest asserted.
									(2)No order entered as a result of the operation of paragraph (1), other than an order approving a
			 settlement agreement, may continue in effect after the entry of final
			 judgment, unless at the time of, or after, such entry the court makes a
			 separate finding of fact that the requirements of paragraph (1) continue
			 to be met.
							(b)In any civil action in which the pleadings state facts that are relevant to the protection of
			 public health or safety, a court shall not enforce any provision of an
			 agreement between or among parties to a civil action, or enforce an order
			 entered as a result of the operation of subsection (a)(1), to the extent
			 that such provision or such order prohibits or otherwise restricts a party
			 from disclosing any information relevant to such civil action to any
			 Federal or State agency with authority to enforce laws regulating an
			 activity relating to such information.
						(c)
							(1)Subject to paragraph (2), a court shall not enforce any provision of a settlement agreement in any
			 civil action in which the pleadings state facts that are relevant to the
			 protection of public health or safety, between or among parties that
			 prohibits one or more parties from—
								(A)disclosing the fact that such settlement was reached or the terms of such settlement (excluding any
			 money paid) that involve matters relevant to the protection of public
			 health or safety; or
								(B)discussing matters relevant to the protection of public health or safety involved in such civil
			 action.
								(2)Paragraph (1) applies unless the court has made independent findings of fact that—
								(A)the public interest in the disclosure of past, present, or potential public health or safety
			 hazards is outweighed by a specific and substantial interest in
			 maintaining the confidentiality of the information in question; and
								(B)the requested order is no broader than necessary to protect the confidentiality interest asserted.
								(d)Notwithstanding subsections (a)(1)(B)(i) and (c)(2)(A), when weighing the interest in maintaining
			 confidentiality under this section, there shall be a rebuttable
			 presumption that the interest in protecting personally identifiable
			 information of an individual outweighs the public interest in disclosure.
						(e)Nothing in this section shall be construed to permit, require, or authorize the disclosure of
			 classified information (as defined under section 1 of the Classified
			 Information Procedures Act (18 U.S.C. App.))..
			(b)Technical and conforming amendmentThe table of sections for chapter 111 of title 28, United States Code, is amended by adding after
			 the item relating to section 1659 the following:
				
					
						1660. Restrictions on protective orders and sealing of cases and settlements..
			3.Effective dateThe amendments made by this Act shall—
			(1)take effect 30 days after the date of enactment of this Act; and
			(2)apply only to orders entered in civil actions or agreements entered into on or after such date.
			
